MEMORANDUM**
Appellant Eric Frederick Welch appeals his sentence for inducing mail theft and for receipt of stolen government property in excess of $1,000 in value.
I
The district court did not err by considering Welch’s aggravating methamphet*136amine distribution conduct. See U.S.S.G. § 5K2.21; United States v. Barragan-Espinoza, 350 F.3d 978, 983 (9th Cir.2003).
II
The district court did not abuse its discretion by imposing a special condition requiring Welch to complete a sex offender treatment program during his period of supervised release. See United States v. Gallaher, 275 F.3d 784, 793 (9th Cir.2001) (“A district court has discretion to order special conditions ... if ... reasonably related to the factors set forth in 18 U.S.C. § 3553(a).”); 18 U.S.C. § 3553(a)(1), (a)(2)(C), (a)(2)(D), & (a)(5); U.S.S.G. § 5D1.3(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.